                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,          )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )                               ORDER
VAN DUNCAN, et al.,                 )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court sua sponte. Plaintiff’s trial, previously scheduled

for March 2, 2020, has been delayed pursuant to Defendant’s filing of a Motion to Dismiss. (Doc.

No. 188). Therefore, the Amended Writ for Plaintiff’s appearance on March 2, (Doc. No. 185),

will be vacated.

       IT IS THEREFORE ORDERED that:

       1. The Amended Writ of Habeas Corpus ad Testificandum, (Doc. No. 185), is

           VACATED.

       2. The Clerk is respectfully directed to mail a copy of this Order to all parties, the U.S.

           Marshal for the Western District of North Carolina, and the Warden/Superintendent of

           the Buncombe County Detention Facility, 20 Davidson Dr., Asheville, NC 28801.


                                                    Signed: February 25, 2020




                                                1
